DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 5/21/2021 with respect to the claim objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 5/21/2021 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 5/21/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1-5 and 7-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to system for real-time brain monitoring of anxiety and panic disorders comprising
measuring real-time brain state data from a plurality of sensors, pre-processing the brain state data, wherein a server receives sensors data, uses sensor data to compute a connectivity matrix ad compute a real-time brain value index, generating visual elements for an interface in real-time, the visual elements depicting the brain state, connecting lines between pairs of channels representing a strength of connection, a display device to display and update the interface with the visual elements based on the issued control commands from the server, and wherein the brain value index is computed based on a total number of possible pairs of 

The closest prior art of record is Le et al (US 2013/0035579), De Charms (US 2004/0092809), Georgopoulos (US 2008/00911118), Mcintosh et al (US 2015/0206051), Sun et al (“Inferring Functional Neural Connectivity with Phase Synchronization Analysis: A Review of Methodology”), and Kim et al (“Anxiety Dissociates Dorsal and Ventral Medial Prefrontal Cortex Functional Connectivity with the Amygdala at Rest”).
Le et al teach brain monitoring with a plurality of sensors, the sensor data collected, the sensor data utilized to compute a connectivity dataset and brain value index corresponding to a rea;-time brain state, and a display issuing control commands to updated the interface with visual elements based on the issue control commands.
Wherein the hardware utilized includes a collector device, a server, and a processor.
De Charms teaches physiological monitoring being performed in near real time.
Mcintosh et al teach connectivity data being represented by a connectivity matrix.
Georgopoulos teaches visually indicating the channels of the sensors and connection lines between pair of channels representing the strength of those channels. 
Sun et al teach neural connectivity can be reflected by phase synchronization.
Kim et al teach neural connectivity between certain brain regions characterizes anxiety.
Yet their combined efforts do not fairly teach or suggest the brain value index determined by the specific channel montage given.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793